Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on April 9, 2021, is acknowledged.
Claims 8-20 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected methods (claims 8-10, 11-16, and 17-20, respectively), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 9, 2021.
Claims 1-7 are presently under consideration by the Examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
a. Please cancel non-elected claims 8-20.
b. In line 3 of claim 1, after “nitrogen-containing compound”, please insert --,--.
c. In line 3 of claim 1, after “chromium-containing compound”, please insert --,--.
Claim 1 has been amended for continuity purposes; see line 2 of claim 1.
This application is in condition for allowance except for the presence of claims 8-20, directed to methods non-elected without traverse.  Accordingly, claims 8-20 have been cancelled.

Allowable Subject Matter
Claims 1-7 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the claimed method comprising contacting (a) a solvent, (b) a carboxylic acid, (c) a titanium-containing compound, (d) a nitrogen-containing compound, (e) a chromium-containing compound, and (f) a silica support to form a mixture, and spray-drying said mixture to form a pre-catalyst powder, wherein, in the mixture, (1) a weight ratio of solvent to carboxylic acid is from about 1:1 to about 100:1, (2) an equivalent molar ratio of titanium-containing compound to 
Exemplary prior art includes Cao et al. (U. S. Patent Publication No. 2015/0174554), which teaches the preparation of a catalyst, in which a silver impregnation solution comprising silver ions, a silver concentration enhancer, at least one organic amine, and water is formed, wherein said silver impregnation solution may further contain oxalic acid (Abstract).  Examples of the organic amine include isopropylamine, diisopropylamine, t-butylamine, and ethanolamine (paragraph [0009]), exemplary solvents include water and alcohols (paragraph [0013]).  Cao et al. further teach the feasibility in the catalyst obtained in the aforementioned preparation containing promoters, examples of which include titanium and chromium (paragraph [0042]).
Cao et al. do not teach or suggest the limitations of Applicants’ claimed method regarding spray-drying the mixture, or regarding the aforementioned claimed ratios (1) through (4).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The references cited but not relied upon in this Office Action provide technological background in the art of methods of catalyst preparation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        May 7, 2021